_____________

                                    No. 95-2653MN
                                    _____________

Wallace G. Sanford,                *
                                   *
                 Appellant,        *   Appeal from the United States
                                   *   District Court for the District
      v.                           *   of Minnesota.
                                   *
Bridgestone/Firestone, Inc.,       *   [UNPUBLISHED]
                                   *
                 Appellee.         *
                             _____________

                            Submitted:     March 15, 1996

                               Filed: April 30, 1996
                                    _____________

Before FAGG, JOHN R. GIBSON, and WOLLMAN, Circuit Judges.
                              _____________


PER CURIAM.


      Bridgestone/Firestone, Inc. (Firestone) employed Wallace G. Sanford
as   an   inside   salesperson    at    Firestone's   retail    store   in   Rochester,
Minnesota.     When Firestone created a new position in wholesale and
commercial sales (the outside sales position), the company offered Sanford
the position and he accepted it.           Firestone later eliminated the outside
sales position and terminated Sanford.            Sanford then filed this action
against     Firestone    for     breach    of   contract,      negligence,    and   age
discrimination under the Minnesota Human Rights Act, see Minn. Stat. §
363.03, subd. 1(2)(b) (1994).       The district court granted Firestone summary
judgment on all the claims.            Sanford appeals only the grant of summary
judgment on his age discrimination claim.


      The district court correctly concluded Sanford did not make a prima
facie showing that Firestone terminated him from the outside sales position
based on his age.       See Feges v. Perkins Restaurants,
Inc., 483 N.W.2d 701, 710-11 (Minn. 1992) (using framework set out in
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973), for
discrimination claim under Minnesota Human Rights Act).                  Sanford simply
asserted he was qualified for the outside sales position and was terminated
when he was fifty-one years old.          Because it is undisputed that Firestone
eliminated the outside sales position when Sanford was terminated, Sanford
was required to present some additional evidence showing age was a factor
in his termination, but Sanford failed to do so.                 See Bashara v. Black
Hills Corp., 26 F.3d 820, 823 (8th Cir. 1994).


        Also, Sanford did not raise a genuine issue of fact on his contention
that Firestone created the outside sales position and transferred Sanford
to that position in order to terminate Sanford from his inside sales job.
Firestone asserts that the company created the outside sales position to
increase sales, offered Sanford the outside position because of Sanford's
sales    experience,   and   later      eliminated     the   position   because   it   was
unprofitable.       Sanford has not presented evidence that would allow a
rational jury to conclude Firestone's assertions are simply a pretext for
age discrimination.    See Lidge-Myrtil v. Deere & Co., 49 F.3d 1308, 1311-12
(8th Cir. 1995).       Sanford points out that about two months after his
termination, Firestone advertised for inside salespeople for the Rochester
store, and although Sanford expressed interest in the job openings he was
not hired.    Firestone's failure to rehire Sanford does not show the company
terminated    him   based    on   his    age,    and   Sanford    has   not   brought   a
discriminatory-failure-to-hire claim.            Accordingly, summary judgment was
proper.


        Having reviewed Sanford's discrimination claim de novo, we affirm the
summary judgment in favor of Firestone.




                                           -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-